Citation Nr: 0613978	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  05-26 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs, Central Arkansas Veterans 
Healthcare System


THE ISSUE

Entitlement to reimbursement for non-authorized emergency 
medical treatment at a non-VA facility on February 19, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by the 
Department of Veterans Affairs (VA) Central Arkansas Veterans 
Healthcare System, which denied entitlement to the benefit 
currently sought on appeal.


FINDINGS OF FACT

1.  It was reasonable for the veteran to believe delay in 
seeking treatment for a severe finger laceration was 
hazardous to his health.

2.  A VA or federal facility was not feasibly available to 
the veteran at the time he sought emergency treatment.


CONCLUSION OF LAW

The criteria for reimbursement of the cost of non-authorized 
emergency medical treatment received in a private facility on 
February 19, 2005 are met.  38 U.S.C.A. § 1725 (West 2002); 
38 C.F.R. §§ 17.1000-17.1005 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks reimbursement for emergency services for 
non-service-connected conditions in non-VA facilities under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002.  In 
particular, he contends that because the VAMC in Little Rock 
was not equipped to treat his finger injury when he arrived, 
due to a lack of hand surgeons on duty, he had no choice but 
to seek treatment elsewhere.

To be eligible for reimbursement, the treatment must satisfy 
all of the following conditions: (1) The emergency services 
were provided in a hospital emergency department or a similar 
facility providing emergency care; (2) A prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention for the initial evaluation and 
treatment would have been hazardous to life or health; (3) A 
VA or other Federal facility was not feasibly available and 
an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson; (4) The care 
beyond the initial emergency evaluation and treatment was for 
a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility, with the medical emergency 
lasting only until stabilization of the veteran; (5) The 
veteran was enrolled in the VA health care system at the time 
the emergency treatment was furnished and had received 
medical services under 38 U.S.C. Chapter 17 within two years 
before the non-VA emergency treatment; (6) The veteran is 
financially liable to the non-VA provider of the emergency 
treatment; (7) The veteran has no health insurance coverage 
for payment or reimbursement for the emergency treatment; (8)  
The veteran has unsuccessfully exhausted claims reasonably 
available against a third party in the case of an accident or 
work-related injury; and (9) The veteran is not eligible for 
reimbursement under 38 U.S.C. § 1728, which applies primarily 
to emergency treatment for a service-connected disability.  
38 C.F.R. § 17.1002.

The Central Arkansas Veterans Healthcare System, through the 
Little Rock VAMC, has cited its reasons for denying the 
veteran reimbursement in several letters, dated in March 
2005.  Essentially, it has stated that a prudent layperson 
would not have reasonably viewed the visit as an emergency or 
thought that a delay in seeking immediate attention would 
have been hazardous to life or health.  Additionally, it 
cites a finding that the veteran left the VA hospital against 
medical advice. 

The facts are not in dispute.  Close to midnight on Thursday, 
February 18, 2005, the veteran sustained an injury to his 
right middle finger, described in VA emergency room records 
as a "near complete degloving" of the finger, being 
"urgent" in status, and "actively bleeding" upon arrival.  
An orthopedic consultation noted the laceration to be 
"extreme" and "involving the entire dorsum of his right 
long finger."  The extensor tendon was "completely 
destroyed" and there was exposed bone along the entire 
finger.  "Extensive damage" to the nail bed was noted also.

Emergency room staff, as well as the orthopedic doctor who 
consulted on the case, relayed to the veteran that no 
surgical staff were on duty that night to attend to the 
injury.  Other unnamed hospitals were apparently called upon 
to take the veteran's case; however, these calls did not 
materialize into admitting the veteran elsewhere.  The 
consulting orthopedic doctor indicated that he had "an 
extensive conversation with the nurse of several of the hand 
surgeons within the local community" and the recommendation 
was to affect a loose closure of the wound and see the 
veteran during "normal clinic hours on Monday or Tuesday."  
He further relayed to the veteran that "extensor tendon 
injury is not one that needed to be surgically repaired right 
away and that the extent of [his] injury was such a that 
repair of the extensor tendon may be impossible as most of it 
has been torn away."  The veteran was not satisfied, so he 
left the hospital and went to St. Vincent's Hospital, four or 
five blocks away.

Treatment records from St. Vincent's Hospital demonstrate 
that by 7:00 a.m. on Friday, February 19th, the veteran had 
been scheduled for hand surgery later that day to repair the 
damage done to his finger.  The private surgeon who treated 
the veteran has since indicated, in correspondence dated in 
June 2005, that the veteran "required surgical treatment 
within 18 hours" of his injury to maximize recovery and 
prevent infection.  This medical opinion is sufficient to 
establish that a medical emergency was extant in this case on 
February 19, 2005.  

Further, though Little Rock VAMC reports that the veteran 
left their facility "against medical advice," it is noted 
that doctors from that facility also informed the veteran 
that they could not treat him, that no other VA facility 
nearby would take him at that time, and that he would have to 
come back four to five days from the time of his injury to 
receive treatment.  Considering that the veteran had, at that 
moment, exposed bone, visible tendons, and was excessively 
bleeding, it was reasonable for the veteran to expect that 
delay in seeking immediate medical attention for his finger 
would have been hazardous to his health.  Thus, it is clear 
why he left Little Rock VAMC to go to Saint Vincent's 
Hospital.  

In sum, given the extant medical emergency as confirmed by 
the veteran's treating surgeon, and that a VA or other 
Federal facility was not feasibly available to him, all 
requirements have been met, and medical expenses incurred on 
February 19, 2005, must be reimbursed.

As a final matter, because reimbursement is found to be 
warranted in this case, a discussion of whether VA has 
satisfied the requirements of 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b) (2005) is not needed.


ORDER

Entitlement to reimbursement for non-authorized emergency 
medical care at a non-VA facility on February 19, 2005 is 
granted.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


